Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The person who signed the terminal disclaimer is not the applicant or attorney/agent of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 11 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the main beam profile maintains interoperable external dimensions of less than 6.4 inches in height and 5.8 inches in width.” It is not clear as to what maintains serves to define. A claim to an article of 
The language of claim 20 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the main beam profile maintains interoperable external dimensions of less than 6.4 inches in height and 5.8 inches in width.” It is not clear as to what maintains serves to define. A claim to an article of manufacture cannot change the features, elements or parameters of the claimed article. Otherwise, it is not clear if claim 20 is claiming a method step within an article of manufacture claim. It is not understood for example, how the claimed main beam formwork construction component is able to not allow to become less or for that matter not allow to become more. The metes and bounds of the language of claim 20 cannot be ascertained.
With regard to the above rejection of claims 11 and 20, if the intent is to define the beam as having a height less than 6.4 inches and a width of less than 5.8 inches the claim language of each of claims 11 and 20 should be amended to clearly express such parameters. Language to --the main beam profile has an external dimension of less than 6.4 inches in height and 5.8 inches in width-- might be an example of what Applicant wishes to define. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al. 2019/0010716 in view of reference GB 2,265,655 to Dingler.
Baron et al. discloses, Figs. 51-53 for example, (see attached annotated Fig. 51 of Baron et al.), discloses all of the limitations presented within claims 16 and 19 as is illustrated in the attached annotated Fig. 51 of Baron et al. Baron et al. discloses:
Claim 16. A lower horizontal support having a first end and a second end extending into a first clip area and a second end extending into a second clip area, 
Claim 19. The main beam profile maintains interoperable external dimensions.
Baron et al. does not appear to specifically set forth “a top horizontal support of 10 centimeters or less in length.” However, Dingler teaches a beam profile possessing a top horizontal support of 10 centimeters or less in length, (page 2, lines 15-16).
	Therefore, to have formed the beam profile of Baron et al. with a top horizontal support of 10 centimeters or less in length thus, affording the appropriate strength with minimal material, would have been obvious to one having ordinary skill in the art as taught by Dingler. The resulting beam would possess “a cumulative width of the first clip area, the second clip area, and the lower horizontal support is greater than 10 centimeters.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10 and 11-14 of U.S. Patent No. 11,047,143.      Although the claims at issue are not identical, they are not patentably distinct from each claims 1-20 are generic to all that is recited within claims 1, 4-10 and 11-14 of U.S. Patent No. 9,247,861. In other words, claims 1, 4-10 and 11-14 of U.S. Patent No. 9,247,861 fully encompass the subject matter of claims 1-20 and therefore anticipate claims 1-20. Since claims 1-20 are anticipated by claims 1, 4-10 and 11-14 of the patent, they are not patentably distinct from claims 1, 4-10 and 11-14 of U.S. Patent No. 9,247,861. Thus, the invention of claims 1, 4-10 and 11-14 of the patent is in effect a “species” of the “generic” invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-20 are fully anticipated, (fully encompassed), by claims 1, 4-10 and 11-14 of the patent, claims 1-20 are not patentably distinct from claims 1, 4-10 and 11-14 of U.S. Patent No. 9,247,861, regardless of any additional subject matter present in claims 1, 4-10 and 11-14.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10 and 11-14 of U.S. Patent No. 11,047,143 in view of reference GB 2,265,655 to Dingler.
Dingler teaches a beam profile possessing a top horizontal support of 10 centimeters or less in length, (page 2, lines 15-17 which states “[t]he horizontal upper wall of the main beam is 10 cm wide, and therefore all other dimensions can be derived from this”).
	Therefore, to have formed the beam profile of the invention defined by claims 1, 4-10 and 11-14 of U.S. Patent No. 11,047,143 with a top horizontal support of 10 centimeters or less in length thus, affording the appropriate strength with minimal 

Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive. The angled supports of Baron et al. can be seen as extending linearly without bend. Further, it is not seen how or why Baron et al. cannot be modified by Dingler to present the dimensions set forth in the above art rejection with Dingler also being related to main beam formwork.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                              /MICHAEL SAFAVI/                                                                              Primary Examiner, Art Unit 3631                                                                                                                      





MS
February 25, 2022


Annotated Fig. 51 of Baron et al.:



    PNG
    media_image1.png
    764
    766
    media_image1.png
    Greyscale